                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

RANDY WARD,                      )
                 Plaintiff,      )
                                 )
      vs.                        )
                                 )                          Case No. 18-1128-JWB-GEB
TEXTRON AVIATION INC.,           )
                                 )
                 Defendant.      )
_________________________________)


                                   MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion for Protective Order and

Memorandum in Support (“Motion”) (ECF No. 40). After careful consideration of

Defendant’s Motion, Plaintiff’s Memorandum in Opposition (ECF No. 45), and

Defendant’s Reply (ECF No. 54), the Court GRANTS IN PART AND DENIES IN

PART Defendant’s Motion.

I.     Background1

       This case is currently controlled by Plaintiff’s Third Amended Complaint,2 which

alleges Defendant violated Plaintiff’s rights under the Americans with Disabilities Act

(“ADA”),3 Family Medical Leave Act (“FMLA”),4 and Kansas Act Against Discrimination

(“KAAD”).5 Plaintiff was employed by Defendant from 1997 to March 15, 2015, when he



1
  Unless otherwise stated, this background information should not be construed as judicial findings
or factual determinations.
2
  ECF No. 61.
3
  42 U.S.C. § 12101.
4
  29 U.S.C. § 2601.
5
  K.S.A. § 44-1001.
                                                1
was terminated due to absences.6 According to Plaintiff, his absences were directly

connected to his Crohn’s disease and ulcerative colitis, which he asserts are disabilities

because they are medical conditions substantially limiting several major life activities and

bodily functions.7 Plaintiff asserts Defendant was fully aware of these facts, and rather

than engaging in any interactive process with him concerning his disabilities or granting

him reasonable accommodations, Defendant terminated him.8

       Plaintiff also applied for three positions with Defendant in May of 2016, but claims

he was refused because Defendant deemed him “ineligible for rehire.”9 Additionally,

Plaintiff states he applied for a position with Strom Aviation, which had projects at

Defendant’s facility, but he was refused for that job as well because Defendant fired him

for attendance issues.10 Thus, Plaintiff alleges Defendant retaliated against him, terminated

him and subsequently refused to hire him on the basis of his disabilities. 11 Defendant

denies any wrongdoing.12

       During the course of discovery, Plaintiff notified Defendant of his intent to depose

Defendant’s corporate representative pursuant to Fed. R. Civ. P. 30(b)(6).13 As required

by Rule 30(b)(6), Plaintiff listed the deposition topics in his notice.14 The instant motion



6
  ECF No. 61, ¶¶ 7-8.
7
  Id. at ¶¶ 9-10, 21.
8
  Id. at ¶¶ 12-15.
9
  Id. at ¶ 16.
10
   Id. at ¶ 17.
11
   Id. at ¶¶ 21-23.
12
   See generally Answer (ECF No. 63).
13
   See Notice to Take Videotaped Deposition of Defendant Textron Aviation, Inc. Duces Tecum
(ECF No. 30).
14
   Id. at pp. 2-5.
                                             2
deals with topics 17 and 18,15 and seeks a protective order from this Court forbidding

Plaintiff from inquiring into those topics at the deposition.

II.    Defendant’s Motion For Protective Order (ECF No. 40)

       A.      Duty to Confer

       As stated above, Plaintiff’s Motion for Protective Order (“Motion”) seeks a

protective order forbidding Plaintiff from inquiring into topics 17 and 18 at an upcoming

deposition. As a threshold matter, the Court first considers whether the parties have

sufficiently conferred regarding Defendant’s Motion, as is required by D. Kan. Rule 37.2.16

A review of the briefings indicates counsel conferred via email and telephone in an effort

to resolve Defendant’s issues with Plaintiff’s depositions topics.17 In fact, the parties were

able to resolve all of Defendant’s objections expect for those regarding topics 17 and 18.

As such, the Court is satisfied counsel have adequately conferred as required by the above-

cited rule.

       B.      Legal Standard

       Under Rule 26(b)(1), a party may receive discovery “regarding any non-privileged

matter that is relevant to any party's claim or defense . . . .” Relevancy is to be “construed



15
   Defendant’s Motion indicated the parties also disagreed regarding topics 22 and 23, but
subsequent briefing shows these topics are no longer in dispute. See ECF No. 45, p. 1 n.1; ECF
No. 54, p. 3.
16
   This Local Rule provides the court will not entertain any motion to compel unless the attorney
for the moving party has conferred or has made reasonable effort to confer with opposing counsel
concerning the matter in dispute prior to the filing of the motion. A “reasonable effort to confer”
means more than mailing or faxing a letter to the opposing party. It requires the parties in good
faith converse, confer, compare views, consult, and deliberate, or in good faith attempt to do so.
D. Kan. Rule 37.2
17
   See ECF No. 40 at pp. 2-3.
                                                3
broadly to encompass any matter that bears on, or that reasonably could lead to other

matter[s] that could bear on” any party’s claim or defense.18 In other words, the court

should permit a request for discovery unless “it is clear that the information sought can

have no possible bearing” on a claim or defense.19 Information need not be admissible in

evidence to be discoverable, but the scope of discovery must be proportional to the needs

of the case.20 Relevancy determinations are generally made on a case-by-case basis.21

       Additionally, under Fed. R. Civ. P. 26(c)(1), the “court may, for good cause, issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense.”     Such an order may, among other things, forbid the requested

discovery, specify the terms for the disclosure or discovery, or limit inquiry into certain

matters.22 The party seeking the protective order has the burden of demonstrating good

cause for it.23 To prove good cause, the moving party must offer “a particular and specific

demonstration of fact, as distinguished from stereotyped and conclusory statements.”24

Whether to enter a protective order lies within the court’s discretion.25




18
   In re EpiPen, No. 17-MD-2785-DDC-TJJ, 2018 WL 1586426, at *2 (D. Kan. Apr. 2, 2018)
(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).
19
   Gilbert v. Rare Moon Media, LLC, No. 15-MC-217-CM, 2016 WL 141635, at *4 (D. Kan. Jan.
12, 2016) (quoting Sheldon v. Vermonty, 204 F.R.D. 679, 689–90 (D. Kan. 2001) (emphasis in
original)).
20
   Fed. R. Civ. P. 26(b)(1).
21
   In re EpiPen, 2018 WL 1586426, at *2.
22
   Fed. R. Civ. P. 26(c)(1)(A), (B), and (D).
23
   See, e.g., ICE Corp. v. Hamilton Sundstrand Corp., No. 05-4135-JAR, 2007 WL 1652056, at
*3 (D. Kan. June 6, 2007).
24
   Id. (quoting Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D. 533, 534 (D. Kan. 2003)).
25
   Id.
                                              4
       C.     Discussion

              1.     Topic 17

       Topic 17 seeks to inquire about the “things Defendant did in 2016, 2017, and 2018

to implement and comply with the February 18, 2016 Consent Decree, in E.E.O.C. v.

Cessna Aircraft Co., Case No. 2:15-cv-01166 (E.D. Wisc.), including specific policy

changes, training, reports, correspondence, and the HR & legal personnel associated with

this topic.”26 Before discussing the parties’ arguments, a brief review of the above-

referenced litigation and Consent Decree is necessary.

                     a. Consent Decree

       On September 29, 2015, the Equal Employment Opportunity Commission

(“EEOC”) filed a Complaint against Cessna Aircraft Co. (now known as the Defendant

here, Textron Aviation Inc.) in the United Stated District Court for the Eastern District of

Wisconsin.27 The Complaint was filed on behalf of William Cote (“Cote”), Clark Buehler

(“Buehler”), and a class of similarly situated individuals, and alleged unlawful employment

practices at Defendant’s Wisconsin, Kansas, and other facilities in violation of the ADA.28

In 2013, Defendant offered Cote and Buehler jobs conditioned on medical examinations.29

The EEOC alleged Defendant illegally withdrew those offers based on medical disabilities

discovered as a result of the medical examinations despite Cote’s doctor stating he could




26
   ECF No. 30, pp. 3-4 at ¶ 17.
27
   E.E.O.C. v. Cessna Aircraft Co., Case No. 2:15-cv-01166 (E.D. Wisc.), Complaint (ECF No.
1).
28
   Id. at p. 1, p. 3, ¶ 13.
29
   Id. at ¶¶ 14, 18.
                                             5
work with no restrictions, and Buehler’s perceived medical issue arising from a twelve-

year old shoulder injury for which Defendant could not accommodate the “historic

restrictions” placed on him by a previous employer.30

       The EEOC further alleged Defendant failed to consider Cote for subsequent

positions for which he applied on the basis of his disability, made impermissible medical

inquiries into Cote’s medical history after he had provided medical documentation he could

work without restriction, used an unlawful qualification standard (achievement of

maximum medical improvement before consideration of ADA protections), and retaliated

against Cote by not hiring him after he contested Defendant’s practices.31 Thus, the EEOC

asserted Defendant discriminated against Cote, Buehler, and a class of similarly situated

individuals on the basis of disability.32

       To resolve the case, Defendant, without admitting liability, entered into a two-year

Consent Decree on February 18, 2016.33 In that Consent Decree, Defendant agreed to (1)

adopt, implement, and distribute a formal, written anti-discrimination policy covering

specific ADA topics; (2) post this policy on its website and in its facilities, and provide it

to employees who were extended conditional offers of employment; (3) provide annual

training to Human Resources Department employees and Health Services employees

involved in recruiting, hiring, and/or the reasonable accommodation process; (3) post ADA




30
   Id. at ¶¶ 15, 19.
31
   Id. at p. 1, p. 4, ¶¶ 15-17.
32
   Id. at ¶¶ 20-27.
33
   E.E.O.C. v. Cessna Aircraft Co., Case No. 2:15-cv-01166 (E.D. Wisc.), Consent Decree (ECF
No. 15).
                                              6
specific notices and a notice about the Consent Decree on its facility bulletin boards to

inform employees of the same; (4) maintain a record of individuals whose job offers were

rescinded after post-offer, pre-employment physical examinations, and for every applicant

whose job offer was rescinded based on a medical reason, report to the EEOC with specific

information, including specific attempts to accommodate the individual and the outcome

of those attempts; (5) pay monetary settlements to Cote and Buehler; and (6) notify the

EEOC regarding accomplishment of the above items and submit annual certifications.34

                        b.     Parties’ Arguments

           Defendant argues inquiry into the Consent Decree is irrelevant because it arose out

of litigation dealing with alleged illegal withdrawals of conditional employment offers

following pre-employment medical examinations, which are not at issue this action. Here,

Defendant states it terminated Plaintiff due to excessive absences, and while Plaintiff did

apply for other jobs in 2016 after his termination, Plaintiff’s applications were denied

because he was deemed ineligible for rehire by Defendant. Thus, per Defendant, it had no

reason to conduct a medical examination of Plaintiff or even make an offer of employment,

which distinguishes this case from the EEOC litigation. Defendant also argues Plaintiff’s

request is overbroad and unduly burdensome because it would have to prepare a corporate

representative to testify about every single aspect of the Consent Decree.

           Plaintiff, on the other hand, argues discovery is broader than Defendant asserts.

Plaintiff insists inquiry into the Consent Order is relevant because it relates to Defendant’s



34
     Id.
                                                7
employment practices around the time Plaintiff was terminated and subsequently applied

for other jobs with Defendant. Plaintiff alleges Defendant terminated him based on his

medical disabilities and then deemed him ineligible for rehire based on those same

disabilities. Specifically, Plaintiff argues the materials Defendant submitted to the EEOC

to demonstrate its compliance with the Consent Decree will reveal the company’s specific

practices towards applicants like him, i.e., those who have a history of medical issues.

                      c. Analysis

       As previously stated, discovery under the Federal Rules is broad. “[D]iscovery is

not limited to issues raised by the pleadings, for discovery itself is designed to help define

and clarify the issues.”35 This is especially true in employment discrimination cases, where

discovery should not be narrowly circumscribed because an employer’s general practices

are relevant even when a plaintiff is asserting an individual claim of discrimination.36

       Thus, the Court finds inquiry into the Consent Decree relevant because it addresses

Defendant’s employment practices (recruiting, hiring, and the reasonable accommodation

process) regarding individuals with medical disabilities during the same time period

Plaintiff was terminated and subsequently applied for other jobs with Defendant. Plaintiff

alleges Defendant retaliated against him, terminated him and refused to hire him for other



35
   Gomez v. Martin Marietta Corp., 50 F.3d 1511, 1520 (10th Cir. 1995) (quoting Oppenheimer
Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).
36
   See id. (citing Rich v. Martin Marietta Corp., 522 F.2d 333, 343–44 (10th Cir. 1975) and Scales
v. J.C. Bradford & Co., 925 F.2d 901, 906 (6th Cir. 1991)); Owens v. Sprint/United Mgmt. Co.,
221 F.R.D. 649, 653 (D. Kan. 2004) (“Information that may establish a pattern of discrimination
is discoverable even when the action seeks only individual relief. When the motive or intent of a
defendant employer is at issue, information concerning its conduct towards employees other than
the plaintiff is relevant.”) (internal citations omitted).
                                                8
jobs based on his medical disabilities. Plaintiff also alleges Defendant refused to grant him

any reasonable accommodations. This is similar to the plaintiffs in the EEOC litigation

who allege Defendant refused to hire, retaliated, and failed to offer reasonable

accommodations on the basis of medical disabilities. In this Court’s view, the fact that the

present case does not involve a conditional offer of employment premised on a medical

examination is a distinction without a difference because allegations of disability

discrimination are involved, and the Defendant agreed to enter into the Consent Decree to

resolve those allegations. 37

       However, the Court agrees with Defendant that inquiry into the entire Consent

Decree is irrelevant and overbroad. For example, the Court does not see how discovery

regarding the posting of notices on facility bulletin boards or the settlement payments to

Cote and Buehler would be relevant here. Therefore, after a review of the Consent Decree,

the Court holds Plaintiff may inquire into (1) Section VI.a. of the Consent Decree, which

relates to the anti-discrimination policy Defendant was to implement;38 (2) Section VII.a.,

which relates to the training given to employees involved in the recruiting, hiring, and/or

the reasonable accommodation process; (3) Section IX.a. and b., which deals with reporting


37
   See, e.g., Moss v. Blue Cross & Blue Shield of Kansas, Inc., 241 F.R.D. 683, 692 (D. Kan. 2007)
(“[A]s a general rule, ‘[o]ther claims of discrimination against a defendant are discoverable only
if limited to the same form of discrimination . . . .’”; limiting interrogatory to other claims of FLMA
violations against defendant because plaintiff only asserted FLMA claims) (internal citations
omitted); Swackhammer v. Sprint Corp. PCS, 225 F.R.D. 658, 661-62 (D. Kan. 2004) (allowing
plaintiff’s request for information regarding similar incidents occurring three years before and two
years after the alleged discriminatory termination); Owens, 221 F.R.D. at 653 (finding discovery
requests seeking information on other charges of age and sex discrimination filed against defendant
relevant).
38
    See Mackey v. IBP, Inc., 167 F.R.D. 186, 196 (D. Kan. 1996) (“Corporate-wide information
about the formation and setting of policy is generally relevant.”).
                                                  9
information to the EEOC regarding individuals whose job offers were rescinded for

medical reasons; and (4) Section IX.c., which relates to Defendant submitting an annual

certificate of compliance to the EEOC, but any inquiry into this compliance must be limited

to the information in (1)-(3) above. If any information regarding other applicants is

produced, it should be disclosed pursuant to the Agreed Protective Order on file at ECF

No. 11.

               2.     Topic 18

       Topic 18 seeks information regarding Defendant’s “interaction, if any, with the

EEOC concerning Plaintiff’s FOIA [Freedom of Information Act] request for documents

concerning compliance with the February 18, 2016 Consent Decree, in E.E.O.C. v. Cessna

Aircraft Co., Case No. 2:15-cv-01166 (E.D. Wisc.).”39 Defendant objects to this inquiry

based on its above arguments the Consent Decree itself is irrelevant to this lawsuit.

       However, despite making this objection, Defendant informed Plaintiff it is not aware

of any communications with the EEOC involving his FOIA request.40 In his response brief,

Plaintiff did not specifically address Topic 18 or Defendant’s statement it is not aware of

any communications.41 Therefore, the Court finds the issue regarding this inquiry moot as

Defendant has provided a response. But, should Defendant discover information related

to the inquiry, it should alert Plaintiff to this information based on the Court’s above ruling

that some aspects of the Consent Decree are relevant.



39
   ECF No. 30, ¶ 18.
40
   ECF No. 40, p. 4 n.1; ECF No. 54, p. 3, n.1.
41
   See generally ECF No. 45.
                                                  10
       IT IS THEREFORE ORDERED that Defendant’s Motion for Protective Order

and Memorandum in Support (ECF No. 40) is GRANTED IN PART AND DENIED IN

PART. Plaintiff shall be allowed to depose Defendant’s corporate representative regarding

topic 17, but shall be limited to the subject matters discussed in Section II.C.1.c. above.

Plaintiff shall not be allowed to depose Defendant’s corporate representative regarding

topic 18 because Defendant has informed Plaintiff no responsive communications exist.

If, however, Defendant subsequently becomes aware of any responsive communications,

it shall forward such information to Plaintiff.

       IT IS FUTHER ORDERED that the discovery period is extended until June 24,

2019 to allow completion of the 30(b)(6) deposition and other discovery as requested by

the parties. The proposed pretrial order will be due by July 8, 2019. The pretrial

conference will be held on July 12, 2019 at 11:00 am.


       IT IS SO ORDERED.


       Dated at Wichita, Kansas this 10th day of May 2019.




                                           s/ Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           United States Magistrate Judge




                                             11
